Citation Nr: 0009869	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from July 1961 to June 1964.

An October 1974 RO rating decision denied service connection 
for residuals of laminectomy for intervertebral disc syndrome 
at L5-S1.  The veteran was notified of this determination in 
October 1974 and he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for a low back disability.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
February 1996 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for a low back disorder.



FINDINGS OF FACT


1.  By an unappealed RO rating decision in October 1974, 
service connection for a low back condition was denied.

2.  Evidence received subsequent to the October 1974 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disorder.

3.  The veteran has submitted competent (medical) evidence 
linking his current low back condition to low back problems 
in service.



CONCLUSIONS OF LAW

1.  The unappealed October 1974 RO rating decision, denying 
service connection for a low back disorder, is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The October 
1974 RO rating decision determined that service connection 
was not warranted for a low back disorder and the veteran was 
notified of this determination.  He did not submit a timely 
appeal and the October 1974 RO rating decision, denying 
service connection for a low back disorder, became final.  
The veteran may later reopen this claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.104(a).  The question now presented is whether 
new and material evidence has been submitted since the 
October 1974 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran's current low back condition is related to low back 
problems in service).  For evidence to be new and material it 
must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the October 1974 RO 
rating decision consisted of statements from the veteran to 
the effect that his low back condition was due to injury in 
service.  Service, VA, and private medical reports were also 
in the record in October 1974 showing that the veteran had 
sustained a low back condition in an automobile accident 
after service and that his low back problems in service were 
acute and transitory conditions.

Since the October 1974 RO rating decision, various evidence 
has been submitted, including additional private medical 
reports that show the veteran was treated for low back 
problems shortly and continuously after separation from 
service and linking his current low back condition to injury 
in service.  The Board finds this evidence to be of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.  Hence, new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disorder.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

The threshold question now to be answered is whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for a low back disorder; that is, evidence 
which shows that his claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  The Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this case, there is evidence tending to show that the 
veteran had low back problems in service, that he received 
continuous treatment for low back problems after service, and 
that his current low back condition is related to his low 
back problems in service.  This is competent (medical) 
evidence showing a plausible basis for his claim for service 
connection for a low back disorder, and this claim is well 
grounded.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disorder and this 
claim is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Since the Board has held that new and material evidence has 
been received to reopen the claim for service connection for 
a low back disorder and that the claim is well grounded, the 
entire evidentiary record must be considered by the RO prior 
to appellate consideration of the claim in order to ensure 
due process and VA has a duty to assist the veteran in 
developing facts pertinent to this claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Murphy, 1 Vet. App. 78.

A review of the record reveals that several reports have been 
received from Carl A. Weiss, M.D.  A report dictated in 
November 1971 and signed by Dr. Weiss received from the Mercy 
Hospital in Rockville Center, N.Y. in 1974 is to the effect 
that the veteran was hospitalized for low back surgery 
arising from a car accident.  This report notes that 
laminectomy was performed in November 1970.  Another report 
from Dr. Weiss dated in October 1991 is to the effect that 
the veteran's low back surgery in November 1970 was for a low 
back condition due an injury in service.  This latter report 
does not discuss the veteran's history of a low back disorder 
noted in the earlier report and appears inconsistent with the 
earlier report.  Under the circumstances, clarification of 
the apparent discrepancies should be obtained from Dr. Weiss.  
Murphy, 1 Vet. App. 78.

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  After obtaining any needed release 
form from the veteran, the RO should ask 
Dr. Weiss to explain why his October 1991 
correspondence does not include a 
discussion of the veteran's automobile 
accident after service that resulted in 
low back problems as noted in Dr. Weiss' 
correspondence dictated in November 1971.  
Dr. Weiss should be asked to explain the 
apparent inconsistencies and to express 
an opinion as to the etiology of the 
veteran's low back condition in 1971 that 
necessitated surgery based on medical 
principles and the medical evidence in 
the veteran's case.

2.  The RO should schedule the veteran 
for a VA compensation examination to 
determine the nature and extent of his 
low back disorder, and to obtain an 
opinion as to the etiology of any such 
disorder.  The examiner should give a 
fully reasoned opinion as to whether it 
is at least as likely as not that the 
veteran's current low back disorder is 
related to an incident of service.  The 
examiner should support the opinion by 
discussing medical principles as applied 
to the medical evidence in the veteran's 
case.  In order to assist the physician 
in providing the requested information, 
the claims folder must be made available 
to him or her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for service 
connection for a low back disorder on a 
de novo basis.  If the decision remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


